*778
On Motion for Rehearing Granted

PER CURIAM.
We grant defendant’s motion for rehearing, reverse in part the order denying his motion for postconviction relief, and remand this matter to the trial court for an evidentiary hearing on points two and five of defendant’s motion. See McLin v. State, 827 So.2d 948 (Fla.2002) (holding that where no evidentiary hearing on ineffective assistance of counsel is held below, appellate court must accept defendant’s factual allegations to the extent they are not refuted by the record). We affirm the trial court’s order as to the remaining issues raised.
Affirmed in part; reversed in part; remanded for an evidentiary hearing.